department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ule fos cc-co as7 oe co-o0 dec tt ee tal legend employer a state b city c plan x this is in response to a letter dated date submitted on your behalf by your authorized representative in which you request a private_letter_ruling dealing with the taxability of employer vacation pay benefit contributions made to plan x the following facts and representations have been submitted employer a is a state b local governmental entity with its principal_place_of_business located in city c employer a sponsors plan x which is a defined_contribution_plan with profit sharing features plan x meets the qualification requirements of sec_401 of the internal_revenue_code the code plan x provides for an employer vacation pay benefit contribution that is defined as a member's permitted unused vacation pay for the year that would otherwise be forfeited by the participant section xxx of the plan entitled the employer vacation pay benefit contribution provides that the employer shall contribute for each plan_year an amount which equals the value of the member's permitted unused vacation pay for the plan_year that the member elects to have contributed to the plan on his behalf section xxx of the plan defines member's permitted unused vacation pay as member's permitted unused vacation pay means the paid vacation time that a member will permanently forfeit during the plan_year if such member either does not actually take a paid vacation from the employer during the plan_year or have the employer contribute on behalf of the member an amount equal to the value of the paid vacation time that would otherwise be forfeited by the member during the plan_year each employee accrues paid vacation time based on the employee's years_of_service with employer a vacation time that is accrued and unused may not be carried over to the next year and results in forfeitable vacation pay an employee that does not utilize his her forfeitable vacation pay for the year and does not elect to have the employer vacation pay benefit contribution made to plan x by employer a on his behalf will permanently forfeit his forfeitable vacation pay an employee does not have the option of receiving a cash payment in lieu of vacation time an employee has three options with respect to forfeitable vacation pay the employee can forfeit the unused vacation time at the end of the year the employee can use all vacation time accrued or the employee may exercise the option to have an amount contributed on his or her behalf to the plan that is equivalent to the employee’s forfeitable vacation pay plan x allows for distributions upon termination of employments death pursuant to a qualified_domestic_relations_order under sec_404 of the code or as required by sec_401 of the code plan x does not allow for in service distributions or loans to participants based upon the foregoing the following ruling is requested that employer vacation pay benefit contributions made by employer a to plan x on behalf of employees are not cash or deferred elections as described in sec_401 of the code and are not includible in the employees’ gross_income for federal_income_tax purposes or in the employees’ gross wages for purposes of fica sec_1_401_k_-1 of the income_tax regulations the regulations states that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or contribute an amount to a_trust or provide an accrual or benefit under a plan deferring the receipt of compensation sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the regulations provides that under the cash_receipts_and_disbursements_method of accounting an amount is includible in gross_income when actually or constructively received section‘ a of the regulations further provides that income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart for him or otherwise made available so that he may draw upon it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions - sec_3121 of the code provides in general that a payment on behalf of an employee to a qualified_trust is not included in wages for purposes of fica sec_3121 provides that an employer_contribution under a qualified_cash_or_deferred_arrangement under sec_401 is included in wages in this case an employee’s only options with respect to forfeitable vacation pay is to use the vacation time within the year for which it has been earned elect to have employer a contribute the monetary value of the forfeitable vacation pay to plan x or forfeit permanently the forfeitable vacation pay the employee’s cash compensation is not effected by his her choice because the employee does not have the option to receive cash or any other taxable benefit in lieu of the additional employer_contribution to plan x the employee’s choice among the above options is not a cash_or_deferred_arrangement the employer vacation pay benefit contribution is a non-elective employer_contribution to a qualified_plan further because an employee does not have the option to receive cash or any other taxable benefit in lieu of the employer vacation pay benefit contribution he she is not in constructive receipt of income and the employer vacation pay benefit contribution is not includable in the employee’s gross_income until distributed from plan x we have already determined that the employer vacation pay benefit contribution is not part of a cash_or_deferred_arrangement because it is however a non-elective employer_contribution to a qualified_trust the general_rule of sec_3121 excludes it from wages for purposes of fica accordingly based upon the information submitted we conclude that employer vacation pay benefit contributions made by employer a to plan x on behalf of employees are not cash or deferred elections as described in sec_401 k of the code and are not includible in the employees’ gross_income for federal_income_tax purposes or in the employees’ gross wages for purposes of fica this ruling is based upon the assumption that plan x is qualified under sec_401 of the code no opinion is expressed concerning the application of any other section of the code or the regulations thereunder this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file ‘in this office should you have any questions pertaining to this ruling you may contact of this office at sincerely yours andrew e z manager employee pians technical branch rman
